DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
	Claim Status
Claim 1 has been amended; support for claim 1 is found in [0030-0032].
Claim 7 has been cancelled.
Claims 1-6 and 8-9 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejections of the previous office action are withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach nor render obvious a binder being a polymer having a nitrile group containing monomer unit and a diene monomer unit wherein the nitrile monomer unit is 55 mass% or more and the combination of the nitrile monomer unit and the diene monomer unit is between 55 mass% and 80 mass% when the amount of all repeating units included in the polymer is taken to be 100 mass%.
The closest prior art is considered to be: (a) Mikihiro JP 2015211004, (b) Arai JP 2013206598 A, (c) Fukumine US 2015/0050554 A1, (d) Sasaki US 2013/0330622, and (e) Kang KR1020120014634 A.
Mikihiro teaches a positive electrode having a binder containing a diener rubber and nitrile rubber, however, fails to teach the mass % of the diene and nitrile groups within the binder.
Arai teaches a cathode for a secondary battery in which the binder contains a conjugated diene monomer at 20-70 % by mass and a nitrile group provided at 2-50 % by mass. Arai fails to teach nor render obvious wherein the nitrile monomer is provided at 55% or greater and the combination of the nitrile group and the diene group is between 55 mass% and 80 mass%. While it is possible that the combination of the nitrile and diene group could be within 75-80 mass%, the limitations to the nitrile group is not met or obvious. A skilled artisan would have no motivation, teaching, nor suggestion to make the nitrile group more than 50 mass%. 
Fukumine teaches a binder composition for the secondary battery with a content ratio of the polymer unit having a nitrile group is 2-50 wt% and the content of the diene is 45 wt%. Similarly to Arai above, Fukumine fails to teach nor render obvious wherein the nitrile monomer is provided at 55% or greater and the combination of the nitrile group and the diene group is between 55 mass% and 80 mass%. A skilled artisan would have no motivation, teaching, nor suggestion to make the nitrile group more than 50 mass%. 
Sasaki teaches wherein a polymer binder includes a diene monomer at 20-70 wt%. The weight percentage of the nitrile is not explicitly stated. Example 2 of Sasaki ([0241]) teaches wherein 33 parts of a diene monomer, 1.5 part of an unsaturated carboxylic acid monomer, 65.5 parts of a nitrile containing group is added as well as other components that are not related to the polymer composition within the binder. It appears that the nitrile containing group is 65.5% of the polymer components in the binder which would read on the independent claim 1, however, the limitation of the combination of the nitrile group and the diene group based on example 2 would be 98.5% which is outside the claimed range of 55-80 mass%. Therefore, a skilled artisan would not have combined Sasaki with any reference above to render the claims obvious as Sasaki fails to resolve the issues of the previous prior art as described above.
Kang teaches a binder for an electrode wherein the binder contains 10-98% by weight of at least one monomer selected from the group of a conjugated diene monomer and a methacrylic acid ester based monomer, 1-60 weight % of a monomer that can be a nitrile based, acrylate based or vinyl based monomer, and 1-20 % by weight an unsaturated carboxylic acid monomer. While it seems possible to obtain a polymer binder that contains 55% or above a nitrile monomer and a diene monomer that contains 25 wt% or less to obtain the desired ratio limitations, it would not be obvious in view of a skilled artisan and later examples of Kang disclose wherein the nitrile monomer contains a maximum of 3-50 weight percent. A skilled artisan would not have found the claimed ranges as obvious in view of Kang. The claim states that the combination of the nitrile and the diene monomer is not more than 80 mass% and Kang teaches a lower limit of 80%, therefore, would not render the claims as obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the prior art because (a) the amended claims do not teach wherein the nitrile group containing monomer unit is not less than 55 mass% and the combination of the diene monomer and the nitrile monomer is not less than 55 mass% and not more than 80 mass%, (b) the above range for the nitrile group and the combination of the diene and nitrile monomers as claims results in unexpected results, and (c) the volume resistivity is not taught because the claimed mass percentages of argument a are also not taught. 
Regarding arguments a and c, the amendments overcome the rejection of record as the prior art of the previous office action does not teach nor render obvious the mass% as claimed. The previous rejection has been withdrawn.
Regarding argument b, Applicant fails to show the criticality of the claimed range and therefore the unexpected results argument is not persuasive. Applicant points to Examples 1-3 in Table 1 and points out that example 1 falls within the claimed range and has a superior peel strength as compared to examples 2-3. Applicant fails to show the criticality of the endpoints of the claimed range and therefore is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727